UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2010 Structured Products Corp. on behalf of CorTS Trust for Walt Disney Notes (Exact name of registrant as specified in its charter) Delaware 001-32092 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 388 Greenwich Street New York, New York (212) 816-7496 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Events. This current report on Form 8-K relates to a distribution made to holders of the Certificates issued by the CorTS Trust for Walt Disney Notes. Structured Products Corp., the registrant hereunder, acts as depositor of the CorTS Trust for Walt Disney Notes (the "Trust"). The sole assets of the Trust are $35,000,000 7.0% Global Notes due March 1, 2032 (the "Term Assets") issued by The Walt Disney Company.Pursuant to the trust agreement governing the Trust, the Trust has issued 1,400,000 Corporate–Backed Trust Certificates (the "Certificates") representing $35,000,000 aggregate certificate principal balance of Notes.Pursuant to the trust agreement governing the Trust and the Warrant Agent Agreement, the Trust has issued 35,000 Warrants (the "Call Warrants").U.S. Bank National Association, in its capacity as Warrant Agent, has received a notice from the holder of the Call Warrants of its intent to exercise all of the Call Warrants to purchase the Term Assets on September 10, 2010.The exercise of the Call Warrants is conditional upon receipt by the Trustee of the Warrant Exercise Purchase Price by 11:00 a.m. (New York City time) with respect to such exercise on the Exercise Date. If the Trustee receives the Warrant Exercise Purchase Price, by 11:00 a.m. (New York City time) on the Redemption Date, then (i) the Class A Certificates issued by the Trust will be redeemed in full on the Redemption Date at a price of $25.00 per Class A Certificate plus accrued interest of $0.042969 per Class A Certificate to the Redemption Date and (ii) the Class B Certificates will be redeemed in full on the Redemption Date and will receive accrued and unpaid interest of $0.031250 per Class B Certificate to the Redemption Date.If the Certificates are redeemed, no interest will accrue on the Certificates after the Redemption Date.If the Trustee does not receive the Warrant Exercise Purchase Price, then (i) the Certificates issued by the Trust will not be redeemed and they will continue to accrue distributions as if no exercise notice had been given and (ii) the Call Warrant Holder may elect to deliver a conditional notice of exercise in the future.Any capitalized terms used herein and not otherwise defined have the definition given to them in the documents pursuant to which the Trust is governed. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer August 23, 2010 3
